Title: From Alexander Hamilton to James McHenry, 26 December 1798
From: Hamilton, Alexander
To: McHenry, James



Private
New York Decr. 26. 1798
Dr Sir

As it may possibly not have come to you through any other channel, I think it well to inform you that General Huntington has been displeased at not having received official notice of his appointment with his Commission. This, if not already so, ought to be remedied.
I hear nothing of nominations. What malignant influence hangs upon our military affairs?
With great esteem & regard   Yr. Obed servt

A Hamilton


P.S. I left with General Pinckney a project of a Military School, which he was to have sent me? Has he quitted Philadelphia? If so have you heared any thing of this paper? I want it.
James McHenry Esqr.
 